Citation Nr: 0804498	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type 2, claimed to be a result of herbicide exposure.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected left elbow scar.

7.  Entitlement to an increased (compensable) disability 
rating for a service-connected right fifth toe corn.

8.  Entitlement to an increased (compensable) disability 
rating for a service connected left fifth toe corn.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active military duty from October 1969 
to March 1973.  

Ina a July 1974 VA rating decision, service connection was 
granted for left elbow injury residuals (in effect, a scar) 
and for corns of both little toes.  Noncompensable (zero 
percent) disability ratings were assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection and increased disability ratings.  The veteran 
disagreed and timely appealed.  

During the pendency of the appeal the veteran relocated to 
Michigan.  The RO in Detroit, Michigan prepared the most 
recent Supplemental Statement of the Case in September 2006 
and now has original jurisdiction over the veteran's claims.

Issues not on appeal

The veteran's December 2002 claim included claims other than 
those addressed above, including entitlement to service 
connection for peripheral neuropathy of both arms, sleep 
apnea, glaucoma, heart disease, and problem with head, neck, 
chest, back, sides, intestinal, knees, hands, feet, ankles, 
ears, behind, and legs.  The RO denied those claims in the 
May 2003 rating decision.  The veteran's May 2003 and June 
2003 notices of disagreement (NOD) addressed only the issues 
referred to in this decision.  The issues which were not 
raised in the veteran's NODs are not in appellate status and 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
diabetes mellitus type-2 condition is unrelated to his 
military service.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
degenerative joint disease of the spine is unrelated to his 
military service.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current COPD 
is unrelated to his military service.

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
current diagnosis of migraine headaches.

5.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
current diagnosis of TMJ.

6.  The most recent medical examination of the veteran's left 
elbow revealed no observable scar.

7.  The most recent medical examination of the veteran's 
right fifth toe revealed no observable residuals of a corn.

8.  The most recent medical examination of the veteran's left 
fifth toe revealed no observable residuals of a corn.

9.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
elbow scar and corns on the fifth toes bilaterally, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for diabetes mellitus 
type 2, claimed to be a result of herbicide exposure, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113,1116 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2007).

2.  Entitlement to service connection for degenerative joint 
disease of the spine is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 
(2007).

3.  Entitlement to service connection for COPD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. 
§ 3.303 (2007).

4.  Entitlement to service connection for migraine headaches 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 U.S.C.A. § 3.303 (2007).

5.  Entitlement to service connection for TMJ is not 
warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. § 3.303 (2007).

6.  The criteria for a compensable disability rating for a 
service-connected left elbow scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Code 7804 (2007).

7.  The criteria for a compensable disability rating for a 
service-connected right fifth toe corn have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7824 (2007).

8.  The criteria for a compensable disability rating for a 
service connected left fifth toe corn have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7824 (2007).

9.  The criteria for referral for increased disability 
ratings for the veteran's service-connected left elbow scar 
and corns on the fifth toes bilaterally on an extra-schedular 
basis are not met. 38 C.F.R. § 3.321(b)(1) (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that during service, he drove trucks 
with Agent Orange herbicides as cargo, and he essentially 
claims that his diabetes condition resulted from that 
exposure.  He also generally contends that his claimed spine, 
COPD, migraine headaches and TMJ conditions began during 
service.  He further contends that his service connected left 
elbow scar and left and right fifth toe corns are worse than 
recognized by VA. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters dated 
February 2003 and June 2005.  In both the 2003 and 2005 
letters the veteran was told that in order to established 
service connection, the evidence must show that "a disease 
or injury resulting in disability was incurred in or 
aggravated by active military service.  In addition, both 
letters told the veteran that to establish a claim for an 
increased disability rating the evidence must show that his 
service-connected disability had increased in severity.  See 
page 1 of the February 2003 letter and pages 5 and 6 of the 
June 2005 letter.

The veteran was also informed of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his own 
statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim. 

The veteran was informed in both letters that VA would 
provide a medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records such 
as records held by Federal agencies, including service 
records and VA medical records, employment records, and 
private medical records so long as she provided sufficient 
information to allow VA to obtain them.

The June 2006 VCAA letter also told the veteran that if 
he had any additional information or evidence to send it 
to VA or tell VA about it.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004).

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to  the three increased 
rating claims, under  Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).   In particular, 
a march 2006 letter from VA informed the veteran that a 
disability rating will be determined by applying 
relevant criteria which typically provide for a range in 
severity of a particular disability from 0 percent to as 
much as 100 percent.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a March 2006 letter.  In any 
event, because the veteran's claims are being denied elements 
(4) and (5) remain moot.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records and VA medical records from several VA 
medical centers.  The Board additionally notes that the 
record contains records from the Social Security 
Administration (SSA) which were considered by the RO.  Those 
records include the veteran's application for benefits, 
wherein he explained how his medical disabilities have 
affected his ability to work and how they have affected his 
daily life.  Moreover, the veteran has been accorded several 
VA medical examinations, the most recent occurring in August 
2006.  

The Board notes that the veteran has stated that VA has not 
found records from Camp Lejune and El Toro Marine Corps Air 
Station (MCAS), duty stations where he was assigned.  See, 
for example, veteran's statement dated October 2006.  
However, an April 1974 record signed by a Navy Medical 
Officer indicates that all medical records pertaining to the 
veteran from El Toro MCAS were forwarded to VA.  The Board 
also notes that the veteran's service record includes records 
from Camp Lejune.  

The veteran also stated that he underwent surgery at the 
Naval Hospital in Long Beach, California, and that it 
appeared to him that VA did not "view" those records.  The 
Board has thoroughly reviewed the entire record and finds 
that there are no records of such surgery.

The record reflects that efforts have been made to locate all 
service records, and it appears that the record is complete 
in that respect.  Further efforts to locate the purportedly 
missing record would be doomed to failure.  See Hayre v. 
West, 
188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing 
Madden, recognized that the Board had inherent fact-finding 
ability.  After having reviewed the record, the Board finds 
that the veteran's statements concerning allegedly missing 
service records, which (somewhat less than coincidentally) he 
indicates would be favorable to the outcome of his claims, to 
be lacking credibility.  See Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991) [interest may affect the credibility 
of testimony]  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The Board notes that the veteran indicated in his 
June 4, 2004 VA Form 9 that he wanted a video conference 
hearing to present evidence and argument in support of his 
claim before a Veterans Law Judge (VLJ) to advance his claim.  
In view of the fact the record indicated that no arrangements 
were made to schedule such a hearing, the Board sent the 
veteran letters dated October and November 2007 asking him 
whether he still desired a hearing before a VLJ.  The October 
letter was returned as undeliverable, and the November 
letter, sent to an updated address, generated no response.  

Accordingly, the Board will proceed to a decision on the 
merits as to all eight issues on appeal.  

1.  Entitlement to service connection for diabetes mellitus 
type 2, claimed to be a result of herbicide exposure.

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. Those diseases include Type 2 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 
38 C.F.R. § 3.309(e) (2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2007).
 
Analysis

As indicated above, to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), the Board notes that the veteran 
was diagnosed with diabetes mellitus type 2 by Dr. A.H. in a 
July 2002 medical report.  Thus, element (1) is satisfied.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  

With respect to in-service disease, there is no evidence of 
diabetes mellitus in service.  Moreover, there is no 
indication that diabetes manifested within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  Indeed, diabetes mellitus was initially 
diagnosed several decades after the veteran left military 
service.  The evidence of record shows that the veteran's 
diabetes was first diagnosed in 2002.

With respect to injury, the veteran's contention is that he 
was exposed to Agent Orange.  

As stated above, a veteran who served in Vietnam enjoys the 
presumption of exposure to herbicide agents afforded in 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2007).   However, the veteran's service 
personnel records and his DD 214 establish that the veteran 
never served in Vietnam or in the waters offshore Vietnam.  
Indeed, the veteran does not contend he served there.  Thus, 
the statutory presumption of herbicide exposure is not 
applicable in this case.

The veteran's contention is that he was otherwise exposed to 
herbicides in the course of his duties.  As was stated in his 
initial claim, he contends that he "was in motor transport 
and transported Agent Orange and other chemicals during my 
service."  However, a review of the record reveals there is 
no evidence to substantiate the veteran's statement that he 
was exposed to Agent Orange during service.




The Board initially observes that the veteran was indeed a 
truck driver in service.  
The RO sought information from the Department of Defense 
(DOD) pertaining to whether DOD records indicated the veteran 
had been exposed to herbicides.  The February 2003 response 
states that there are "no records of exposure to 
herbicides."  

Despite being notified in the rating decision that there was 
no evidence he was exposed to Agent Orange, the veteran did 
not provide a statement clearly stating the where, when, and 
how he was exposed to Agent Orange.  From the veteran's 
single vague statement, the Board cannot assess what exposure 
the veteran had to Agent Orange, or indeed, how the veteran 
knows he transported Agent Orange.  The Board observes, in 
that connection  that it is a claimant's responsibility to 
support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) 
(West 2002).  The veteran clearly has not accepted that 
responsibility.  

There is not a scintilla of objective evidence which suggests 
that the veteran was ever exposed to Agent Orange.  The 
veteran's vague, self-serving and unsupported statement that 
he was exposed to Agent Orange is not credible.  See 
Cartright, supra.    

For the reasons stated above, the Board finds that element 
(2) is not satisfied.

With respect to (3), there is no competent medical evidence 
of a nexus between the veteran's diabetes and his service.  
To the extent that the veteran himself contends his diabetes 
is related to his military service, it is well established 
that lay persons without medical training, such as the 
veteran, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for diabetes mellitus type 
2 is not warranted.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for temporomandibular 
joint dysfunction (TMJ).

For the sake of economy, the Board will address these four 
issues together.

Relevant law and regulations

The relevant law and regulations generally regarding service 
connection in general have been stated above and will not be 
repeated.  The law and regulations pertaining to the one year 
presumptive period after service apply to arthritis.

Current disability

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

With respect to Hickson element (1), current disability, the 
record contains a May 2004 VA examination report with a 
diagnosis of degenerative joint disease of the veteran's 
spine, and a November 2002 medical report from Dr. A.L. 
indicating a diagnosis of COPD.  Element (1) is met as to 
those two issues.

The record does not contain a diagnosis of migraine headaches 
or TMJ.  The medical record do include notations which 
indicate that the veteran claimed he had those conditions, 
but the claimed conditions were never diagnosed.  The 
veteran's own statements, even if contained in medical 
records, do not constitute competent medical evidence 
establishing the existence of the claimed disabilities.  See 
Espiritu, supra; see also Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

Because the competent medical evidence indicates the veteran 
does not suffer from migraine headaches or TMJ, the first 
Hickson element is not met, and service connection is not 
warranted on that basis alone.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Moving to element (2), in-service disease or injury, the 
veteran did not specifically state that he had an injury or 
disease during service which caused his current condition, 
but rather simply asserted he had the condition when he filed 
his claim. 

The veteran's service medical records are silent as to the 
presence of degenerative joint disease of the spine and COPD 
as well as migraine headaches or TMJ.  In addition, there is 
no evidence of arthritis with the one year presumptive period 
after service.  Degenerative joint disease of the veteran's 
spine was initially diagnosed decades after service.

In addition, there is no evidence of any relevant injury in 
service.  To the extent that the veteran may be contending 
that his purported exposure to Agent Orange in service led to 
his COPD (this has not been specifically contended as such), 
the Board again notes that it has already discounted the 
veteran's statements concerning alleged herbicide exposure.  

The Board therefore finds there is no evidence of any in-
service incurrence any of the four claimed disabilities.  
Thus, the claims fail on that basis.

Concerning the final element, medical nexus, in he absence of 
either or both current disability and in-service disease or 
injury, it stands to reason that there can be no medical 
nexus.  Indeed, there is no medical nexus opinion of record.  
Despite notice in the February 2003 VCAA letter that a 
service connection claim required medical evidence showing a 
relationship between the claimed in-service disease or injury 
and the current disability, the veteran failed to provide 
such evidence.  Thus, the claims fail on that basis as well.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus. Significantly, in this case there is no evidence 
either of a current disability, in-service disease or injury, 
or both.

Conclusion

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for degenerative joint 
disease of the spine, COPD, migraine headaches and TMJ are 
not warranted.

6.  Entitlement to an increased (compensable) disability 
rating for a service-connected left elbow scar.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria

The veteran is currently assigned a noncompensable (0 
percent) disability evaluation for his service-connected left 
arm scar under Diagnostic Code 7804 [Scars, superficial, 
painful on examination].

Diagnostic code 7804 provides a 10 percent disability rating 
for superficial scars which are painful on examination.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. See 
38 C.F.R. § 4.31 (2007).

Analysis

Schedular rating

The most recent VA examination report of August 2006 states 
that the veteran's left elbow is "normal looking," and that 
"there are no scars visible over the back of the elbow."  
The diagnosis was "normal left elbow without any scar."  A 
March 2003 VA scars examination noted scars of the back but 
no other scars.

Although the veteran somewhat vaguely has contended not only 
that he has a scar but also that the scar has become worse, 
he has presented no evidence in support of those contentions.  
There is no indication that he has sought medical attention 
for the scar. 

Board therefore finds that a preponderance of the medical 
evidence establishes that there is no evidence of a 
disability.  Because there is no evidence of a scar 
currently, there can be no painful scar.  Accordingly, the 
currently assigned noncompensable rating is appropriate.  See 
38 C.F.R. § 4.31.

Hart considerations

In Hart v. Mansfield, No. 05-2424 (U.S. Vet.App. Nov. 19, 
2007), the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As was noted in the Introduction, the veteran's claim was 
received in December 2002.  Thus, the period under 
consideration is from December 2001 to the present.  The 
Board notes that the veteran's left elbow scar condition has 
been rated as noncompensable since it was service-connected 
effective March 10, 1973, the day following the veteran's 
discharge from military service.

The evidence of record includes only the March 2003 and 
August 2006 VA examination reports.  No medical treatment was 
sought by the veteran for his left elbow scar condition, and 
there is no record that he complained of his left elbow scar 
to medical personnel during the period under consideration.  

Thus, the Board finds that the evidence of record supports a 
conclusion that the veteran's condition was not worse than 
the assigned noncompensable disability rating throughout the 
period.

Conclusion

For reasons and bases expressed above, the Board finds that 
the benefit sought on appeal is not warranted.

The question of whether an extraschedular rating may be 
appropriate for the veteran's service connected left elbow 
will be addressed below.

7.  Entitlement to an increased (compensable) disability 
rating for a service-connected right fifth toe corn.

8.  Entitlement to an increased (compensable) disability 
rating for a service connected left fifth toe corn.

Because the issues present similar facts and identical law, 
they will be analyzed together.

Relevant law and regulations

The relevant law and regulations pertaining to increased 
ratings in general have been stated above and will not be 
repeated here.

Specific schedular criteria

The veteran is currently assigned a noncompensable (zero 
percent) disability evaluation for his service-connected 
corns on the right fifth toe and left fifth toe under 
Diagnostic Code 7824 [diseases of keratinization (including 
icthyoses, Darier's disease, and palmoplantar keratoderma)].  
Under Diagnostic Code 7824, a noncompensable rating is 
assigned if no more than topical therapy is required.

A 10 percent evaluation is warranted under Diagnostic Code 
7824 with evidence of localized or episodic cutaneous 
involvement and intermittent systemic medication, such as 
immunosuppressive retinoids, required for a total duration of 
less than six weeks during the past 12-month period.

A 30 percent evaluation is warranted if there are either 
generalized cutaneous involvement or systemic manifestations, 
and intermittent systemic medication, such as 
immunosuppressive retinoids, is required for a total duration 
of six weeks or more, but not constantly, during the past 12 
month period.

A 60 percent evaluation is appropriate if there are 
generalized cutaneous involvement or systemic manifestations, 
and constant or near-constant systemic medication, such as 
immunosuppressive retinoids, is required during the past 12 
month period. 38 C.F.R. § 4.118, Diagnostic Code 7824 (2007).

Analysis

The Board's analysis as to these issues will mirror that 
employed with respect to the elbow scar issue, above.  The 
most recent VA examination report of August 2006 states that 
the veteran's bilateral feet were normal looking and that 
there was "no evidence of residuals of corns."  The veteran 
has not submitted any competent medical evidence that he 
currently has corns on his toes.  There is no indication of 
any medical treatment therefor recently.  In the absence of 
any disability, a compensable rating cannot be assigned.  

Similarly, with respect to Hart considerations, there is no 
evidence of any disability from one year before the veteran's 
claim was filed in December 2002 forward.

The evidence of record includes only the August 2006 VA 
examination.  No other medical treatment was sought by the 
veteran for his corn conditions, and there is no record that 
he complained of his corn condition to medical personnel 
during the period under consideration.  Thus, the Board finds 
that the evidence of record supports a conclusion that the 
veteran's condition was not worse than the assigned 
noncompensable disability rating throughout the period.

For the reasons stated above, the Board finds that increased 
ratings for the right and left-fifth toe disabilities are not 
warranted.  The benefits sought on appeal are accordingly 
denied.

Extraschedular evaluation

The Board has considered the question of whether an 
extraschedular rating may be appropriate for any of the 
veteran's service-connected disabilities.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the veteran's service-
connected disabilities here under consideration, and neither 
has the veteran or his representative.  With respect to 
frequent hospitalizations, the record does not show any 
hospitalization was required for any of the disabilities.  
Indeed, the most recent medical evidence is that the 
disabilities are not manifested in any way, shape or form.  

With respect to employment, it appears from the evidence of 
record that the veteran is unemployed due to numerous claimed 
ailments.  However, there is no evidence that the veteran is 
occupationally impaired by these service-connected 
disabilities.  Indeed, as described above, the only pertinent 
medical record demonstrates that the claimed disabilities do 
not exist.  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus type 
2 is denied.

Entitlement to service connection for degenerative joint 
disease of the spine is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for TMJ is denied.

Entitlement to an increased disability rating for a service-
connected left elbow scar is denied.

Entitlement to an increased disability rating for a service-
connected right fifth toe corn is denied.

Entitlement to an increased disability rating for a service 
connected left fifth toe corn is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


